DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 10/28/2022. Claims 1-33 are canceled and claims 40-52 have been added. Claims 34-52 are now pending in the application. Claims 38-39 are withdrawn due to a previous restriction requirement.  
2.	The previous 35 USC 112 rejections of claims 34-36 are withdrawn in light of Applicant’s amendment and remarks.  

Claim Analysis
3.	Summary of Claim 34:
Aroma chemical comprising a compound of the general formula (I) or a mixture of two or more compounds of the general formula (I) or a stereoisomer thereof or a mixture of two or more stereoisomers thereof,


    PNG
    media_image1.png
    86
    147
    media_image1.png
    Greyscale

(I)

wherein X is linear C1-C4-alkylene, which is unsubstituted or substituted by 1, 2, 3 or 4 radicals independently of each other selected from C1-C4-alkyl, 

R1 is ethyl or ethenyl, and 

R2 is C1-C4-alkyl or C1-C5-alkanoyl, and

at least one further aroma chemical and/or a non-aroma chemical carrier, where the non-aroma chemical carrier is selected from the group consisting of surfactants, oil components and solvents; where the solvents are selected from the group consisting of ethanol, isopropanol, dipropylene glycol, propylene glycol, 1,2-butylene glycol, glycerol, diethylene glycol monoethyl ether, diethyl phthalate, isopropyl myristate, triethyl citrate, benzyl benzoate, and mixtures thereof.

 
Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 34, 36-37, and 40-52 are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro, et al. (JP 2000-319226 A; English Machine Translation incorporated herewith) in view of Naegeli (US Patent 3,845,141 as listed on the IDS dated 7/28/2021).
	Regarding claims 34, 40-41, 43, 47-48, Takahiro et al. teach method of producing a tertiary alcohol organic carboxylic acid ester (claim 1), wherein the tertiary alcohol organic carboxylic acid ester is a fragrance [0030] thereby reading on the “aroma chemical” as required by the instant claim, and wherein preferred compounds include formula (III) and (formula IV), among others [0024-0029]:

    PNG
    media_image2.png
    243
    343
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    170
    339
    media_image3.png
    Greyscale

	thereby reading on the instant general formula (I) when X is C3, R1 is ethyl and R2 is a C3 or C4 alkanoyl. Takahiro et al. teach the aroma compound as set forth above and further including a solvent thereby corresponding to the non-aroma chemical carrier [0014].
	Takahiro et al. are silent regarding the particular solvents as required by the instant claim.
	Naegeli teaches alkyl or alkenyl ring substituted cyclododecyl alkyl ethers which possess wood to amberlike fragrances which are desirable in perfumery (col. 1 line 15), wherein the cyclododecyl ethers provided have the following general formula:


    PNG
    media_image4.png
    81
    149
    media_image4.png
    Greyscale

wherein R1 represents a C1-C3 alkyl group and R2 represents a methyl or ethyl group. Naegeli teaches in a preferred embodiment a perfume composition comprising a solvent, wherein the solvent is phthalic acid ester (Example A), thereby reading on the diethyl phthalate of the instant claim. Naegeli offers the motivation of using this carrier composition due to its ability to strengthen the woody note and increase diffusion (col. 4 lines 74-75). In light of these benefits, it would have been obvious to one of ordinary skill in the art to replace the solvent of Takahiro et al. with the diethyl phthalate of Naegeli, thereby arriving at the claimed invention.
	Regarding claims 36-37, Takahiro et al. teach the compound is used as a fragrance [0030] thereby reading on “perfume composition”, and the “method of preparing a fragranced composition” as required by the instant claim. 
	Regarding claim 42, Takhiro et al. teach the ring is unsubstituted as shown above, and can also have an additional methyl substitution [0028-0029], such as:

    PNG
    media_image5.png
    348
    329
    media_image5.png
    Greyscale

Regarding claims 44 and 46, Takahiro et al. do not particularly teach the aroma chemical wherein R2 is C1-C4 alkyl, methyl or ethyl.
	Naegeli teaches alkyl or alkenyl ring substituted cyclododecyl alkyl ethers which possess wood to amberlike fragrances which are desirable in perfumery (col. 1 line 15), wherein the cyclododecyl ethers provided have the following general formula:


    PNG
    media_image4.png
    81
    149
    media_image4.png
    Greyscale

wherein R1 represents a C1-C3 alkyl group and R2 represents a methyl or ethyl group. Naegeli offers the motivation of using these particular substitutions on the ring due to their ability to produce fragrances which possess wood to amberlike fragrances which are desirable in perfumery (col. 1 line 15). In light of these benefits, it would have been obvious to one of ordinary skill in the art to replace the acyl group in the compound of Takahiro et al. with the R1 group having a C1-C3 alkyl group of Naegeli, thereby arriving at the claimed invention.
	Regarding claim 45, Takahiro et al. in view of Naegeli are further silent on the X being unsubstituted 1,2-ethanediyl.
	The difference between the present claim and the disclosure of Takahiro et al. in view of Naegeli is the requirement of X being unsubstituted 1,2-ethanediyl instead of 1,3-propanediyl.
Although the reference fails to incorporate X as 1,2-ethanediyl (2 carbons), the similarity between the chemical structures having an ethane group (2 carbons) and propyl group (3 carbons) are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed aroma chemical with 1,2-ethanediyl as the X group.  Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 

	Regarding claim 49, Takahiro et al. teach tertiary alcohol organic carboxylate acid esters in plural, thereby indicating the presence of more than one and reading on the “mixture” as required by the instant claim 30 ([0020], [0031]).
	Regarding claim 50, Takahiro et al. teach the compounds having different “R1” groups. The structures shown below (I) and (II) have R1 as methyl, whereas the structures as shown above have R1 groups as ethyl:

    PNG
    media_image6.png
    362
    391
    media_image6.png
    Greyscale


	Regarding claims 51-52, Takahiro et al. teach the compound is used as a fragrance [0030] thereby reading on “modifying the scent character of a fragranced composition” and “perfume composition”, and further teach the compound is used as a pesticide, herbicide and pharmaceutical [0030] thereby reading on “pharmaceutical compositions” and “crop protection compositions” as required by the instant claim.
	 
 Response to Arguments
7.	Applicant’s arguments, see p. 1-3, filed 10/28/2022, with respect to the rejections of claims 20-24 and 28-37 over Takahiro under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made under 103 over Takahiro in view of Naegeli.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763